




CITATION:
R. v. Mahmood, 2011 ONCA 693



DATE:  20111109



DOCKET:  C51398  C51151  C51168



COURT OF APPEAL FOR ONTARIO



Blair, Watt and Epstein JJ.A.



BETWEEN                                                                                                                        
          C51398



Her Majesty the Queen



Respondent



and



Arif Mahmood



Appellant



and



BETWEEN                                                                                                                        
          C51168



Her
          Majesty the Queen



Respondent



and



Rehan
          Sheikh



Appellant



and



BETWEEN                                                                                                                      
          C51151



Her
          Majesty the Queen



Respondent



and



Abraham
          Fundi



Appellant



Catriona Verner, for the appellant Arif Mahmood

Mark Halfyard, for the appellant Rehan Sheikh

Paula Locke, for the appellant Abraham Fundi



Michael Bernstein, for the respondent Crown



Heard:  May 30 and 31, 2011



On appeal from convictions entered by Justice Michael G. Quigley
          of the Superior Court of Justice, sitting with a jury, on August 6, 2009.
          Additional reasons reported at (2008), 236 C.C.C. (3d) 3 and (2009), 194
          C.R.R. (2d) 180.



Watt J.A.:



[1]

Cell phone use is ubiquitous. Users and their phones become one,
    inseparable.  Users talk to other users. Any time. Anywhere. Conversations -
    some brief, others lengthy - end.  But something of them remains.

[2]

Cell phone companies keep records. Of calls made and received. Of time
    and length. Of subscribers whose phone was used to make or receive a call. And
    those records, essential for billing purposes, can help to find out where the
    caller made or the recipient got the call.

[3]

Sometimes, records kept by cell phone companies help police investigate
    crimes.  Here, police investigating the violent robbery of a Brampton jewellery
    store thought that cell phone traffic near the store, around the time of the
    robbery, might help them track down the robbers. So they got a search warrant
    for cell phone records about contemporaneous calls near the jewellery store.
    Then, they got another search warrant for the cell phone records of a few
    people they thought could be involved in the robbery.  Finally, they got
    warrants to search some residences where they found things linked to the
    robbery.

[4]

A jury convicted Arif Mahmood, Abraham Fundi and Rehan Sheikh of several
    offences arising out of the jewellery store robbery. Among other things, those
    convicted say that the trial judge should have excluded evidence of their cell
    phone records and of the things found on the search of their homes. I disagree.
    In the reasons that follow, I explain why I conclude that these appeals should
    fail.

THE BACKGROUND FACTS

[5]

The grounds of appeal advanced make it needless
    to dwell on the circumstances of the robbery. Some brief canvass is enough as a
    prequel to the more detailed recitation of the investigative steps taken to
    secure and execute the various warrants that yield the evidence said to have
    been wrongly admitted.

The Robbery

[6]

Abdul Rasheed Khalid owns Zaibi Jewellers. The
    store, located in a small plaza in Brampton, is equipped with a security system
    that includes surveillance cameras. Customers may enter the store only after
    the front door has been unlocked electronically from within the store.

[7]

Jewellery is not left in display cases
    overnight, rather it is placed in two safes near the back of the store. Each
    morning, Mr. Khalid removes the jewellery from the safes and puts it in the
    display cases before the store opens for business.

[8]

At about the time he opened the store for
    business on November 17, 2006, Mr. Khalid saw two people, a man and
    another person he mistook as a woman wearing a burka, at the front door. Mr.
    Khalid opened the door to permit the couple to enter.

[9]

Once inside, both produced handguns. The male
    pulled a ski mask over his face.  The couple, who were both men, forced Mr.
    Khalid at gunpoint into an office area at the back of the store, removed his
    glasses, bound his hands and covered his eyes with duct tape. One of the
    intruders guarded Mr. Khalid while the other admitted a third person to the
    store.

[10]

During the looting that followed, one of the
    robbers threatened then struck Mr. Khalid when the blindfold slipped and the jeweler
    peered out from under it. The robbers removed the surveillance cameras,
    gathered up their loot and left the store with about $500,000 worth of
    jewellery and $35,000 in cash.

[11]

When police arrived, they located a plastic bag
    marked Amira Islamic Fashions on the floor of the store.

[12]

Mr. Khalid gave no evidence about seeing a cell
    phone in the robbers possession or hearing any apparent cell phone call during
    the robbery.

The Early Investigation

[13]

Despite their quick response to the robbery
    complaint, police made little headway as their investigation began. They had a
    general description of two of the robbers, but no surveillance photos. For most
    of the events in the store, Abdul Khalid had been blindfolded.

[14]

Within about 10 days of the robbery, police
    learned about a burka purchased by three men from Amira Islamic Fashions about
    three weeks before the robbery. The store owner identified the appellant, Fundi,
    as one of the persons involved in the purchase.  Fundi was not

involved
    in a later exchange of the original burka for another. No fingerprints or other
    identifying substances could be detected on the Amira Islamic Fashions bag that
    police found on the floor of the jewelry store following the robbery.

The Tower Dump Warrant of
    November 30, 2006

[15]

On November 30, 2006, Robert Hackenbrook, a
    police constable assigned to the Central Robbery Bureau of Peel Regional Police
    Service, swore an information to obtain (the ITO) a warrant to search the records
    of four cellular telephone companies. The warrant sought cellular telephone
    account information for all customers who accessed specific cellular telephone
    towers located near Zaibi Jewellers between 10:20 a.m. and 11:50 a.m. on
    November 17, 2006, the day the store was robbed. The information sought under
    the conventional search warrant was to include for each subscriber, their:

name, home and business address
    and date of birth, date and time of call, and all telephone numbers dialed or
    received by the account holder.

[16]

The ITO contained no mention of any of the
    robbers having or using a cell phone on entry to the store, during the robbery,
    or in making their escape. The only reference to cellular telephone use was the
    bare assertion by Constable Hackenbrook that, based on his experience, those
    involved in robberies commonly used cell phones as a means of communication. No
    suspects were identified.

[17]

The ITO included a reference to Project
    Impact, an investigation into two other jewellery store robberies that had
    occurred one and fourteen months prior to the Zaibi robbery.  Both of the
    earlier robberies involved the use of disguises, but nothing in the ITO linked them
    to the robbery under investigation.

[18]

Execution of the tower dump warrants yielded the
    requested information about 7,000 cell phone customers involved in over 9,000
    calls. No information was gathered about the contents of, or the speakers
    involved in any call. Indeed, there was no information about whether the call
    was answered, or a message left.

[19]

On November 30, 2006, police also sought and
    obtained a conventional search warrant for the records of transponder use by
    all motorists using Highway 407 near the jewellery store between 10:00 a.m. and
    12:20 p.m. on November 17, 2006. There was no evidence that any particular
    automobile or person associated with an automobile entered, left, or travelled
    along Highway 407 before, during, or after the robbery.

The Subscriber Warrants

[20]

Within days of the issuance and execution of the
    tower dump warrants, the police received the records requested in those
    warrants. By December 6, 2006, investigators had reached the conclusion that
    Fundi, one of the men involved in the earlier burka purchase from Amira Islamic
    Fashions, was an important potential suspect in the robbery. They began
    surveillance of Fundis activities and observed his frequent associations with,
    among others, Mahmood, Sheikh and Muzzafar Malik, one of the men involved in
    the robbery who subsequently pled guilty and testified for the Crown.

[21]

In early December, after police had identified
    at least some of the persons meeting frequently with Fundi, they reviewed the
    cell phone records obtained under the tower dump warrants. The records
    disclosed several calls between Fundi and Malik around the time of the robbery
    and the presence of their cell phones in the vicinity of the jewellery store at
    the time of the robbery. The records also disclosed calls to cell phones later
    identified as belonging to Sheikh and to Mahmoods common law spouse, Abida
    Chaudhary.

[22]

Constable Hackenbrook supplemented the contents
    of the ITO for the tower dump warrants with the further information that police
    had pieced together through surveillance and review of the cellular telephone
    records produced under the tower dump warrants. The informant did not delete any
    information from the ITO for the subscriber warrants, such as the discussion of
    Project Impact, which he knew had nothing to do with the robbery of Zaibi
    Jewellers or any of the persons suspected of having participated in it.

[23]

On December 8, 2006, a justice of the peace
    issued conventional search warrants to obtain the subscriber records for Fundi,
    Malik and for two cell phones registered to Mahmoods common law spouse, Ms.
    Chaudhary. The information sought covered a two-month period and included the
    cellular tower location information, the numbers called and calling, and the
    duration of each call.

The Residential Warrants

[24]

After execution of the subscriber warrants,
    police continued physical surveillance and background checks on Fundi, Malik, Mohammed
    Siddiqui, Sheikh, Mahmood and Ahkbar Hassan. They identified those in frequent
    contact with Fundi as Malik, Mahmood and Sheikh.
[1]


[25]

As a result of Sheikhs association with Fundi
    and others suspected of participation in the robbery, Constable Hackenbrook
    checked the cellular phone records obtained under an earlier warrant. He found
    that the first call received on Maliks cell phone, at 8:31 a.m. on November
    17, 2006, was from a number that investigators had not previously identified.
    Without a warrant, Hackenbrook called Rogers Wireless and found out that the unidentified
    number was registered to Sheikh.

[26]

The ITO sworn on December 19, 2006, to obtain
    conventional search warrants for the homes of Fundi, Malik, Sheikh and Mahmood
    included the contents of the ITOs for the tower dump and subscriber warrants
    and added information obtained from the records seized under the earlier
    warrants.

[27]

When the warrants were executed at the several
    homes, officers found currency, gold and jewellery. Mr. Khalid identified what
    had been stolen from his store on November 17, 2006.

THE RULING OF THE TRIAL JUDGE

[28]

The appellants and Malik, who was then a
    co-accused, brought a
Garofoli
[2]

application at the outset of trial challenging the grounds on which the
    warrants were issued. They sought exclusion of all the evidence obtained under
    the tower dump, subscriber and residential warrants.

[29]

At trial, the appellants argued that the tower dump
    warrants had been improvidently issued because the ITO they were based on failed
    to establish the conditions precedent required under s. 487(1) of the
Criminal
    Code
. The critical reasonable grounds were lacking. In the result, the
    appellants alleged that the seizures made under the tower dump warrants offended
    s. 8 of the
Canadian Charter of Rights and Freedoms
and the records
    obtained should be excluded under s. 24(2).

[30]

The appellants further submitted that any and
    all references to the tower dump warrants and the information obtained as a
    result of their execution should be excised from the ITOs submitted for the subscriber
    and residential warrants. Once this was done, what remained, even as amplified,
    could not sustain the issuance of the warrants. The evidentiary harvest that
    followed their execution, the appellants argued, should not be admitted at
    trial.

[31]

The trial judge gave lengthy reasons for
    judgment. He made several crucial findings.

[32]

The trial judge concluded that cell phone
    subscribers have a reasonable expectation of privacy in records maintained by
    their cell phone provider. It followed that these records were subject to
    protection under s. 8 of the
Charter
.

[33]

The trial judge examined the ITO that formed the
    basis for the tower dump warrants. He concluded that the ITO contained
    irrelevant information about Project Impact that should be excised and that
    there was no evidence cell phones were used by any of the participants in the
    Zaibi robbery. It followed, he said, that the ITO contained no information on
    the basis of which the requirements of s. 487(1) could be met. The warrant
    could not have been issued, thus the seizure was unreasonable. The records
    seized were excluded under s. 24(2).

[34]

The trial judge next turned to the subscriber
    warrants. After excising all references to the irrelevant information repeated
    from the earlier ITO and the results of executing the tower dump warrants, the
    trial judge concluded that what remained could not support issuance of a s. 487
    search warrant, but would sustain a telephone records order under s. 492.2(2).
    Despite the contravention of s. 8, the trial judge admitted the records
    obtained under the subscriber warrants pursuant to s. 24(2) of the
Charter
.

[35]

As for the residential warrants, the trial judge
    determined, after excising all material relating to the issuance and execution
    of the preceding warrants, that the residential warrants could not have issued
    on the basis of what remained in the ITO.  Despite the constitutional
    infringement, the trial judge admitted the evidence seized under the
    residential warrants under s. 24(2).

THE GROUNDS OF APPEAL

[36]

The appellants seek reversal of the trial
    judges ruling admitting evidence of the results of the searches conducted
    under the subscriber and residential warrants.

[37]

Apart from errors relating to individual
    appellants, the common complaints are these:

i.          that the trial judge erred in concluding that
    investigators could have obtained the subscriber records under s. 492.2(2) of
    the
Criminal Code
upon satisfaction of a less vigorous standard than
    what was required under s. 487(1)(b);

ii.         that the trial judge erred in concluding that the
    availability of the  subscriber records by the alternative constitutional means
    provided for in s. 492.2(2) attenuated the seriousness of the s. 8 breach
    created by the faulty conventional search warrant;

iii.       that the trial judge erred in limiting the effect of the
    s. 8 breach associated with the tower dump warrants to excision from the supportive
    informations for the subscriber and residential warrants, rather than
    considering it as a factor in his s. 24(2) analysis; and

iv.        that the trial judge erred in his s. 24(2) analysis,
    which should have mandated exclusion, not permitted admission.

[38]

Some appellants advance discrete grounds of
    appeal that involve claims that the trial judge misapprehended the evidence
    adduced on the inquiry into admissibility.  Sheikh also says that the
    prosecutor improperly alerted the informant to the grounds to be advanced on
    the
Garofoli
review, thus creating an appearance of unfairness that
    caused a miscarriage of justice.

[39]

It is convenient to consider these discrete
    claims of error first before turning to the common grounds that seek reversal
    of the s. 24(2) decision.

ANALYSIS

Ground #1:  Misapprehension of Evidence

[40]

Mahmood and Fundi contend that the trial judge
    misapprehended the evidence adduced on the inquiry into admissibility, thus
    made findings of fact critical to his ultimate decision about the admissibility
    of the records seized under the subscriber warrants and items found on the
    residential searches that lacked an evidentiary foundation.

The Arguments on Appeal

[41]

Ms. Verner says that the trial judge was wrong
    in concluding, prior to the subscriber warrants, that strong identification
    evidence linked Fundi to the robbery.  Apart from the tower dump records,
    which were excluded from consideration, the only evidence linking Fundi to the
    offence was what connected him to a burka purchase at Amira Islamic Fashions
    shortly before the robbery. Fundi was not at the store when the burka was
    exchanged for another. In any case, the ITO omitted the crucial fact that
    Islamic men often purchase burkas for their wives.

[42]

Ms. Verner contends that the store owners
    description of the robber alleged to be Fundi does
not
coincide with
    Fundis appearance. What is more, she says, Khalid failed to identify Fundi in
    a photo array displayed to him about two months after the robbery. Fundis
    involvement in the legitimate purchase and sale of gold furnishes no nexus
    between Fundi and the robbery.

[43]

According to Ms. Verner, the trial judge also
    misapprehended the evidence that linked Mahmood to the robbery, thus
    erroneously concluding that his subscriber records could have been obtained
    under s. 492.2(2) at the time the subscriber warrants were issued. The only
    available evidence simply could not meet the test under either s. 487(1)(b)
    or s. 492.2(2).

[44]

For the respondent, Mr. Bernstein rejects any
    suggestion that the trial judge misapprehended the evidence adduced about
    Mahmoods and Fundis involvement in the robbery. The trial judge found there
    was substantial evidence linking Mr. Fundi to the robbery. The owner of Amira
    Islamic Fashions knew Fundi. Khalid did
not
purport to identify Fundi,
    whose face was covered, as a robber. Rather, the description Khalid provided
    was consistent with Fundis size and with his build.

[45]

Mr. Bernstein says that, at their core, these
    complaints about misapprehensions of evidence reduce to quibbles about the
    weight the trial judge assigned to the evidence as a whole in making his
    determinations of admissibility. These findings, absent palpable and overriding
    error, are subject to deference on appeal and ought not to be disturbed.

The Governing Principles

[46]

A misapprehension of evidence may involve a
    failure to take into account an item or items of evidence relevant to a
    material issue, or it may have to do with a mistake about the substance of the
    evidence. A misapprehension of evidence may also reflect a failure to give
    proper effect to evidence:
R. v. Morrissey
(1995), 22 O.R. (3d) 514
    (C.A.), at p. 538.

[47]

Every misapprehension of evidence does not
    render a trial unfair or result in a miscarriage of justice. An appellate court
    must determine the nature and extent of an alleged misapprehension and its
    significance to the decision under review, whether a determination of
    admissibility or a final conclusion about guilt. Rulings on admissibility and
    final verdicts must be based exclusively on evidence adduced at trial:
Morrissey
,
    at p. 541.

[48]

The standard applied where an appellant advances
    misapprehension of evidence as a ground of appeal is stringent. The
    misapprehension of evidence, when advanced as a ground to impeach a final
    verdict, must be material, not merely peripheral to the reasoning of the trial
    judge, in other words, the reasons must play an essential part in the reasoning
    process resulting in a conviction, not just in the narrative of the judgment:
R.
    v. Lohrer
, 2004 SCC 80, [2004] 3 S.C.R. 732, at para. 2.

The Principles Applied

[49]

I would not give effect to this complaint about
    misapprehension of evidence.

[50]

In this case, the complaint has nothing to do
    with the verdicts of guilt rendered by the jury at the end of the trial. The
    allegation here is that the trial judge failed to consider the frailties of the
    evidence linking Fundi to the jewellery store robbery when deciding whether the
    cumulative effect of the evidence satisfied the reasonable suspicion standard
    in s. 492.2(2) of the
Criminal Code
. The trial judge posited s. 492.2(2)
    as an alternative basis upon which investigators could have lawfully obtained
    the subscriber records, thus rendering the
Charter
infringement that
    occurred as a result of the improvidently issued search warrant under s. 487,
    less serious.

[51]

Reduced to its essence, Fundis complaint is about
    the weight the trial judge assigned to the evidence linking Fundi to the
    robbery. Fundi was linked to a contemporaneous burka purchase. The store owner
    knew Fundi. A bag from the same store was found on the floor of the jewellery
    store when police responded to the 911 call about the robbery.  One of the
    robbers wore a burka. Fundis physical features were similar to those of one of
    the robbers.  Fundi dealt in gold jewellery.

[52]

The trial judge laboured under no
    misapprehension about the substance

of the evidence that he considered.
    Nor am I able to say, at this remove, that the trial judge failed to give the
    evidence its proper effect in reaching his conclusion about the applicability
    of s. 492.2(2).

[53]

This ground of appeal fails.

Ground #2: Tipping Off the Informant

[54]

For the first time on appeal, the appellant
    Sheikh complains about the conduct of the prosecutor at trial in preparing the
    informant for cross-examination on the motion to exclude evidence seized under
    the tower dump, subscriber and residential warrants. The complaint is that,
    despite a specific request from trial counsel not to do so, the prosecutor at
    trial tipped off the informant about the grounds upon which the appellants
    challenged the constitutional validity of the searches.

[55]

Some further background is necessary to
    appreciate the nature of the alleged error and to determine its impact on the
    fairness of the trial.

The Background Facts

[56]

Essential to the prosecutors case at trial was
    evidence obtained under the auspices of the tower dump, subscriber and residential
    warrants. In each case, the informant who prepared and swore the ITO was the
    same police officer. Each successive ITO duplicated information contained in
    the previous ITO and added what investigators had found out after execution of
    the immediately preceding warrant.

[57]

The informant testified at the preliminary
    inquiry. The evidence he had given there was to form part of the evidentiary
    foundation for the
Garofoli
hearing at trial, along with his
    cross-examination at the hearing.

[58]

Trial counsel for Sheikh filed a factum to
    assist the trial judge on the
Garofoli
application. The factum outlined
    the legal arguments counsel intended to advance and the subjects to be explored
    in cross-examination of the informant. Trial counsel asked the prosecutor not to
    provide the informant with a copy of the factum and not to discuss with the
    informant the subjects to be explored in cross-examination.

[59]

The prosecutor at trial met with the informant
    briefly before the informant testified on the
Garofoli
application. The
    prosecutor mentioned to the officer some of the general areas or subjects upon
    which the officer may be cross-examined. The trial record is otherwise barren
    of any details about the nature of any discussions between trial counsel or the
    prosecutor and the informant.

The Arguments on Appeal

[60]

For Sheikh, Mr. Halfyard contends that the
    prosecutors conduct was improper in the circumstances. Mr. Halfyard
    acknowledges the absence of any governing bright line rule, but he points out
    that here, trial counsel made a specific request of the prosecutor to guard
    against tainting. The subject of a warrantless request for Sheikhs phone
    number had not been raised at the preliminary inquiry. The pre-trial discussion
    with the prosecutor enabled the informant to construct an after-the-fact
    justification for the warrantless seizure and impaired the fairness of the
    trial.

[61]

For the respondent, Mr. Bernstein urges
    dismissal of this allegation of error. The appellant made no complaint of it at
    trial, in his notice of appeal, or in his supplementary notice of appeal. Nor
    has the appellant made any offer of proof about the circumstances of the
    discussion between trial counsel and the prosecutor, much less sought leave to
    adduce fresh evidence on the subject. The manner in which the issue has been
    raised is unfair to the prosecutor at trial, as well to the trial judge. One
    had no opportunity to respond and the other no chance to make findings about
    what had occurred or its effect on the outcome of the hearing.

The Governing Principles

[62]

Finality of litigation is especially important
    in the prosecution of crime. And so it is that courts have set their collective
    face against permitting parties to raise new arguments on appeal. The concerns
    that undergird this opposition are two. The first has to do with prejudice to
    the other side caused by the absence of any real opportunity to respond and to
    adduce evidence at trial. The second involves the absence of a sufficient
    record upon which the reviewing court may make the findings of fact essential
    to properly decide the new issue:
R. v. Brown
, [1993] 2 S.C.R. 918, at
    p. 923;
R. v. G. (L.)
(2007), 2007 ONCA 654, 228 C.C.C. (3d) 194 (Ont.
    C.A.), at para. 43; and
R. v. R. (R.)
(1994), 91 C.C.C. (3d) 193 (Ont.
    C.A.), at pp. 198-199.

[63]

The second controlling principle has to do with
    the merits of the appellants claim, rather than the impediments to its
    advancement as
res integra
on appeal. No bright line rule prohibits a
    party from disclosing to a witness on a
Garofoli
application the arguments
    to be advanced in support of the application, and thus the thrust of the
    proposed cross-examination. Each case depends and must be decided on its own
    facts. What would be improper in one case may be entirely appropriate in
    another:
R. v. Lajeunesse
(2006), 208 O.A.C. 385, at paras. 24-28.

The Principles Applied

[64]

This ground of appeal founders at the threshold.

[65]

Apart from brief cross-examination of the
    informant about meeting with the prosecutor prior to the
Garofoli
application, the complaint now advanced as a ground of appeal was never bruited
    before the trial judge. The record is bereft of any evidence about the nature
    of the discussions between trial counsel, in particular, whether trial counsel
    sought or the prosecutor gave any undertaking about pre-trial discussions with
    the informant about the grounds to be advanced on the
Garofoli
application.

[66]

The failure of trial counsel to raise the issue
    now advanced denied the prosecutor the opportunity to make submissions or
    adduce evidence on the issue before the trial judge. Likewise, we are in no
    position to make any findings of fact, much less to determine whether whatever may
    have occurred was improper. In these circumstances, the
finis litium
principle should prevail.

[67]

Further, no fixed or invariable rule holds that
    it is never appropriate for counsel to alert a witness to a subject that is
    likely to be raised in cross-examination, or to supply the witness with a
    factum that outlines the arguments that may be advanced on an admissibility
    inquiry.

[68]

I would not accede to this ground of appeal.

Ground #3: The Subscriber Warrants

[69]

This ground of appeal takes in several discrete
    complaints about the trial judges decision to admit evidence obtained by
    execution of constitutionally-flawed subscriber warrants. All of the appellants
    contend that the trial judge was wrong to consider that a telephone records
    order under s. 492.2(2) would have entitled investigators to the same records,
    thus attenuated the seriousness of the s. 8 violation in this case. The
    appellants say that the trial judge further erred in his analysis under s. 24(2)
    by failing to take into account the unconstitutional conduct that occurred in
    obtaining the tower dump records. Sheikh adds that in his case, the
    investigators identified him as a subscriber as a result of a warrantless
    search of records held by his cell phone provider.

[70]

Some additional background and a brief reference
    to the findings made by the trial judge are essential to a determination of the
    correctness of the decision to admit the subscriber records as evidence.

The Background Facts

[71]

The ITO for the subscriber warrants repeated the
    contents of the ITO for the tower dump warrants and added what the police had
    learned through surveillance and other means during the period between the two
    sets of warrants.

[72]

The ITO for the subscriber warrants indicated
    that the burka purchase had been made between November 10 and 13, 2006. Fundi, Hassan
    and Siddiqui had participated in the original purchase. Physical surveillance
    of Fundi showed his association with others in their vehicles and vehicle
    registration checks confirmed the ownership of several of these automobiles. An
    analysis of the tower dump records established that Fundi and Malik spoke by
    cell phone 15 times in the immediate vicinity of the robbery on the day it
    occurred.

[73]

Once again, the informant sought a conventional
    search warrant for telephone records of named subscribers, including Fundi,
    Malik and Chaudhary during a three-month period.  The information sought
    included:

[T]he subscribers cellular
    telephone contracts, records of telephone numbers called by specific cellular
    telephones, records of telephone numbers received by specific cellular
    telephones, the cellular towers that communicated these telephone calls and the
    locations of the cellular towers that were being used during the time of the
    robbery...

The Findings of the Trial Judge

[74]

The trial judge concluded that when they sought
    the subscriber warrants, the police had at least suspected, if not had a
    credibly probative belief that Fundi, Malik and someone they thought was Chaudhary
    (but who was in fact Mahmood, using Chaudharys cell phone) had been involved
    in the Zaibi robbery. The trial judge found that the investigators reached
    their conclusion by cross-referencing the names of the suspects obtained by
    traditional police references (motor vehicle permit checks) with the content of
    the records obtained under the tower dump warrants. In combination, this
    information permitted investigators to conclude that the suspects were in the
    area of the robbery when it took place and frequently communicated with each
    other by cell phone.

[75]

The trial judge found that the appellants had a
    reasonable expectation of privacy in their cell phone data obtained under the tower
    dump and subscriber warrants. Further, the data obtained under both sets of
    warrants was obtained under warrants that could not have been issued because
    the ITOs failed to disclose reasonable and probable grounds. The trial judge
    excluded the records seized under the tower dump warrants.

[76]

In his review of the issuance of the subscriber
    warrants, the trial judge excised from the ITO any cellular phone data gathered
    under the flawed tower dump warrants.  The information subsequently gathered by
    traditional police methods about Fundis involvement could not have supported
    the issuance of a conventional search warrant for Fundis phone records, but
    could have supported the issuance of a telephone records order under s.
    492.2(2), which would have achieved the same result. This would also have led
    to Malik. Together with the surveillance evidence that demonstrated the close
    association of the appellants and Malik in the days following the robbery,
    telephone records orders could have been issued under s. 492.2(2) for all of
    the appellants on the basis of reasonable suspicion.

[77]

The trial judge decided that the police had
    available to them a constitutional means to get the same information they
    gathered under the defective subscriber warrants. The availability of this
    alternative, a telephone records order under s. 492.2(2), which could be issued
    on the less onerous standard of reasonable suspicion, attenuated the
    seriousness of the
Charter
breach and weighed heavily in favour of
    admissibility. The trial judge admitted the subscriber records into evidence.

The Arguments on Appeal

[78]

The appellants align themselves with the trial
    judges conclusions that cell phone subscribers, including the appellants, have
    a reasonable expectation of privacy in the records created and maintained by
    their cell phone provider. And they agree that the trial judge correctly
    concluded that the subscriber warrants could not have been issued because what
    remained in the ITO after excision of the tower dump information could not
    satisfy the test for a conventional search warrant under s. 487.

[79]

The appellants part company with the trial
    judge, however, on his refusal to take into account in his analysis under s.
    24(2), the unconstitutional conduct associated with the tower dump records and
    with his decision that s. 492.2(2) afforded an alternative basis upon which the
    subscriber records could have been obtained. The appellants contend this should
    not have attenuated the seriousness of the unconstitutional seizure made under
    the defective warrant under s. 487.

[80]

The appellants argue that the reference in the
    ITO to information obtained under the unconstitutional tower dump warrants had
    to be excised for the purposes of the
Garofoli
hearing. However, this
    unconstitutional conduct was also inextricably linked to the evidence obtained
    under the subscriber warrants, thus it should have been a factor in the judges
    assessment of the seriousness of the infringement under s. 24(2) when deciding
    on the admissibility of the evidence gathered under the subscriber warrants.

[81]

The appellants say that the trial judge was
    wrong to conclude that the subscriber records could have been obtained by a
    telephone records order under s. 492.2(2). Orders issued under s. 492.2(2),
    according to the appellants, supplement number recorder warrants issued under
    s. 492.2(1) and can only be issued in conjunction with a number recorder
    warrant. No number recorder warrant, no telephone records order. In any case,
    telephone records orders under s. 492.2(2) operate prospectively, yielding
    records contemporaneous with the operation of the number recorder. The
    subsection plainly does not permit seizure of records of calls made prior to
    the issuance of the number recorder warrant.

[82]

The appellants also contend, in the alternative,
    that in his s. 24(2) analysis in connection with the subscriber records, the
    trial judge should have considered the availability of s. 492.2(2) as a means
    of obtaining the same records as a factor that rendered the
Charter
infringement
more
, rather than less serious.

[83]

For Sheikh, Mr. Halfyard adds that the
    infringement was exacerbated by further unconstitutional conduct when
    investigators obtained his name as the subscriber of a specific cell phone
    without a warrant and used this information to obtain the subscriber warrant.

[84]

Ultimately, the appellants contend that the
    trial judge should have excluded the evidence obtained under the subscriber
    warrants.

[85]

Mr. Bernstein advances several arguments for the
    respondent. He begins with the submission that cell phone subscribers have no
    reasonable expectation of privacy in the records maintained by their cell phone
    providers and delivered under the subscriber warrants. What is at issue here,
    Mr. Bernstein says, is informational privacy. To be deserving of constitutional
    protection, the information obtained must relate to a biographical core of
    personal information that individuals want to maintain and control from
    dissemination to the state. Subscriber data, of calls made and received, of
    times and numbers and phone locations, is not information that tends to reveal
    intimate details of the lifestyle and personal choices of the subscribers. It
    follows, Mr. Bernstein says, that no warrant was required to obtain what was
    gathered under the subscriber warrants.

[86]

In the alternative, Mr. Bernstein submits that
    even with excision of the tower dump material from the subscriber warrant ITO,
    the warrant could still have issued in connection with Fundi. Fundi was linked
    to the robbery by evidence of the burka purchase, of his involvement as a buyer
    and seller of gold and his association with the others immediately after the
    robbery. Sheikh cannot seek excision of the tower dump material because his
    number does not appear in the records obtained and his complaint about a
    warrantless search founders because the information obtained, his name as a
    subscriber, is not subject to a reasonable expectation of privacy.

[87]

Mr. Bernstein says that the trial judge properly
    concluded that a telephone records order under s. 492.2(2) could have yielded, on
    a constitutionally sound basis, the same information as a subscriber warrant.
    Telephone records orders, issued on a less stringent standard of reasonable
    suspicion, are not dependent on issuance of a number recorder warrant under s.
    492.2(1). Telephone records orders can be issued together with, or
    independently of, number recorder warrants and include information about prior
    or future telephone use. The trial judge correctly concluded that, shorn of
    information obtained by the unconstitutional tower dump warrants, what remained
    would have satisfied the lower standard of s. 492.2(2) and yielded the same
    subscriber information.

[88]

Mr. Bernstein denies any flaw in the trial
    judges analysis under s. 24(2) in connection with the subscriber warrants. The
    trial judge need not have factored in the tower dump infringement and he correctly
    gauged the impact of the alternative constitutional authority under s.
    492.2(2). The trial judge correctly found good faith and rightly admitted the
    evidence.

The Governing Principles

[89]

The trial judges decision about the
    admissibility of the records obtained under the subscriber warrants, and the
    reasons that underpin that decision, raise several issues. A discussion of the
    principles at work on each issue will inform their application to the
    circumstances in this case.

Reasonable Expectation of Privacy

[90]

The s. 8
Charter
guarantee of security
    from unreasonable search or seizure protects only a reasonable expectation:
R.
    v. Tessling
, 2004 SCC 67, [2004] 3 S.C.R. 432, at para. 19; and
Hunter
    v. Southam Inc.
, [1984] 2 S.C.R. 145, at p. 159. To determine whether an
    investigative procedure invades a reasonable expectation of privacy requires
    consideration of all the circumstances, especially whether a subjective
    expectation of privacy exists and whether, if it does, the expectation is
    objectively reasonable in the circumstances:
Tessling
, at para. 19;
R.
    v. Edwards
, [1996] 1 S.C.R. 128, at para. 45.

[91]

The privacy interests protected by s. 8 include
    personal privacy, territorial privacy and informational privacy:
Tessling
,
    at para. 20. We are concerned here with informational privacy.

[92]

Informational privacy has to do with how much information
    about ourselves and our activities we are entitled to shield from the curious
    eyes and ears of the state:
Tessling
, at para. 23. Informational privacy
    is the claim of individuals, groups or institutions to determine for themselves
    when, how, and to what extent information about them is communicated to others:
Tessling
, at para. 23.

[93]

Section 8 protects the biographical core of
    personal information that individuals, in a free and democratic society, would
    wish to maintain and control from dissemination to the state:
R. v. Plant
,
    [1993] 3 S.C.R. 281, at p. 293;
Tessling
, at para. 25. This biographical
    core includes, but is not confined to information that tends to reveal intimate
    details about an individuals lifestyle and personal choices:
Tessling
, at
    para. 26;
Plant
, at p. 293.

[94]

Section 8 does not

protect all
    information that an individual may wish to keep confidential:
Tessling
, at
    para. 26. On the other hand, merely because the information for which
    protection is sought is commercial in its nature does not exclude it from the
    protection of s. 8:
Tessling
, at para. 23;
R. v. Law
, 2002 SCC 10,
    [2002] 1 S.C.R. 227, at para. 16.

[95]

Where concerns about informational privacy
    emerge, the quality of the information said to be protected by the guarantee in
    s. 8 is important:
Tessling
, at para. 28. Relevant factors that inform
    whether information will fall within or beyond the interest protected by s. 8 are
    set out in
Plant,
at p. 293. These include, but are
not
limited
    to:

i.          the nature of the information itself;

ii.         the nature of the relationship between the party
    releasing or holding            the information and the party asserting
    confidentiality;

iii.       the place where the information was obtained; and

iv.        the manner in which the information is obtained.

[96]

It is worth remembering that all reasonable
    expectations of privacy are not equal. Some are of a greater magnitude than
    others. The degree of personal privacy reasonably expected at customs on entry
    to Canada, for example, is lower than in most other situations:
R. v.
    Simmons
, [1988] 2 S.C.R. 495, at p. 528. Likewise, a comparatively low
    expectation of privacy attaches to premises or documents used or produced in
    the course of activities which, though lawful, are state regulated, and thus
    routinely inspected by state officials. Business records raise much weaker
    privacy concerns than personal papers:
Thomson

Newspapers Ltd. v.
    Canada (Director of Investigation and Research, Restrictive Trade Practices
    Commission)
, [1990] 1 S.C.R. 425, at pp. 517-518.

[97]

The minimal nature of the intrusion by which
    information is obtained may also be of importance in assessing whether a
    reasonable expectation of privacy has been established, especially where the
    activity monitored is itself subject to a reasonable expectation of privacy:
R.
    v. Wise
, [1992] 1 S.C.R. 527, at pp. 534-535.

[98]

Telephone records sought to establish that
    contact occurred between, or among, various persons have been characterized as
    having a reduced expectation of privacy, at least by comparison to therapeutic
    records:
R. v. M
.
(B.)
(1998), 42 O.R. (3d) 1 (C.A.), at
    para. 62. See also,
R. v. Hutchings
(1996), 111 C.C.C. (3d) 215
    (B.C.C.A.), at para. 25.

The Standard of Review

[99]

A reviewing judge does
not
substitute his
    or her view for that of the justice who issued the warrant. Rather, the
    reviewing judge considers the record before the issuing justice, the ITO,
    trimmed of any extraneous or unconstitutionally obtained information, but
    amplified by evidence adduced on the hearing to correct minor technical errors
    in drafting the ITO, to determine whether there remains sufficient credible and
    reliable evidence to permit the justice to issue the warrant:
R. v. Morelli
,
    2010 SCC 8, [2010] 1 S.C.R. 253, at paras. 40-42;
R. v. Pires
;
R. v.
    Lising
, 2005 SCC 66, [2005] 3 S.C.R. 343, at paras. 8 and 30;
R. v.
    Araujo
, 2000 SCC 65, [2000] 2 S.C.R. 992, at paras. 54 and 59;
R. v.
    Garofoli
, [1990] 2 S.C.R. 1421, at p. 1452; and
R. v. Wiley
, [1993]
    3 S.C.R. 263, at pp. 273-274.

Telephone Records Orders under
    s. 492.2(2)

[100]

Investigators did not seek a number recorder
    warrant under s. 492.2(1), or a telephone records order under s. 492.2(2). The
    alternative of a telephone records order under s. 492.2(2) was raised by the
    prosecutor at trial in argument as an alternative source for lawful seizure of
    the subscriber records in the event that the s. 487 warrants were found
    constitutionally flawed. The trial judge held that the availability of this
    constitutionally sound alternative source for the subscriber records, available
    on proof of reasonable suspicion, diminished the seriousness of the
Charter
infringement
    caused by the defective conventional search warrants.

[101]

Sections 492.2(1) and (2) provide:

Information re number recorder

492.2(1) A justice who is
    satisfied by information on oath and in writing that there are reasonable
    grounds to suspect that an offence under this or any other Act of Parliament
    has been or will be committed and that information that would assist in the
    investigation of the offence could be obtained through the use of a number
    recorder, may at any time issue a warrant authorizing a peace officer or a
    public officer who has been appointed or designated to administer or enforce a
    federal or provincial law and whose duties include the enforcement of this Act
    or any other Act of Parliament and who is named in the warrant.

(a) to install, maintain and
    remove a number recorder in relation to any telephone or telephone line; and

(b) to monitor, or to have
    monitored, the number recorder.

Order re telephone records

(2) When the circumstances
    referred to in subsection (1) exist, a justice may order that any person or
    body that lawfully possesses records of telephone calls originated from, or
    received or intended to be received at, any telephone give the records, or a
    copy of the records, to a person named in the order.

[102]

Section 492.2(3) incorporates the provisions of ss.
    492.1(2) and (3) into the warrants and orders of ss. 492.2(1) and (2) with such
    modifications as the circumstances require. The incorporated provisions limit
    the time periods for which the warrants and orders are valid and permit
    issuance of further warrants and orders under the subsections.

[103]

In general terms, s. 492.2(1) authorizes a
    justice to issue a number recorder warrant provided the justice is satisfied by
    an information on oath and in writing that there are reasonable grounds to
suspect
that an offence against a federal statute has been or will be committed, and
    that
information
that would assist in the investigation of that offence
    could be obtained through the use of a number recorder, as defined in s.
    492.2(4).  The warrant looks forward for a period not exceeding 60 days and
    gathers information about telephone numbers and locations from which calls are
    made, at which they are received or to which they are intended.

[104]

An order under s. 492.2(2) may only be made when
    the circumstances referred to in subsection (1) exist.  An order under s.
    492.2(2) requires production, to a person named in the order, of records of
    telephone calls originated from, or received, or intended for reception, at any
    telephone. The use of the present tense possesses in subsection (2) appears
    to refer to records extant at the time the order is made, thus including
    records that catalogue previous calls.

[105]

To interpret the meaning of s. 492.2(2) requires
    us to read the words in the subsection in their entire context and in their
    grammatical and ordinary sense harmoniously with the scheme of the Act, the
    object of the Act, and the intention of Parliament:
Rizzo

& Rizzo
    Shoes Ltd. (Re)
, [1998] 1 S.C.R. 27, at para. 21. We are also to give the
    provision such fair, large and liberal construction and interpretation as will
    best ensure the attainment of its object, according to its true intent, meaning
    and spirit:
Rizzo
, at para. 22;
Interpretation Act
, R.S.C. 1985,
    c. I-21, as amended, s. 12; and
Bell ExpressVu Ltd. Partnership v. Rex
, 2002
    SCC 42, [2002] 2 S.C.R. 559, at paras. 26-27.

[106]

Once we have determined the ordinary meaning of
    the subsection, we must go on to consider the context of the provision, the
    purpose and scheme of the legislation, the consequences of adopting the
    ordinary meaning and any other relevant indicators of legislative meaning:
York
    Condominium Corp. No. 382 v. Jay-M Holdings Ltd.
(2007), 84 O.R. (3d) 414
    (C.A.), at para. 13. Our interpretation must be plausible, in other words, one
    that the language is reasonably capable of bearing, and should avoid any
    inconsistency between related provisions:
York Condo
, at pp. 14-15.

[107]

A number recorder is a device that can be used
    to record or identify a telephone number or the location of a telephone from
    which a call originates or at which the call is received or is intended to be
    received:
Criminal Code
, s. 492.2(4). The recorder is activated when the
    subscribers telephone is taken off the hook. Electronic impulses from the
    monitored telephone are recorded on a computer printout tape that discloses the
    number called when an outgoing call is placed. The number recorder does
not
record whether the receiving telephone was answered by a person, or the
    substance of any conversation. For incoming calls, the number recorder records
    only the number calling and how long the monitored telephone was off the hook
    when answered:
R. v. Fegan
(1993), 13 O.R. (3d) 88 (C.A.), at para. 19.

[108]

The introductory words of s. 492.2(2), when the
    circumstances referred to in subsection (1) exist, are critical to the
    authority to make an order for the production of telephone records. To some,
    like the appellants, the language means that an order to produce telephone
    records can only be made where a number recorder warrant has been granted under
    s. 492.2(1). To others, like the respondent, an order under s. 492.2(2) is
not
dependent on the concurrent issuance of a number recorder warrant, but only on
    proof of the conditions precedent to the issuance of such a warrant.

[109]

The language chosen by Parliament in s. 492.2(2)
    is substantially different than the language Parliament uses when the issuance
    of one order depends on the issuance of a warrant or authorization. For
    example, an assistance order under s. 487.02 may only be made where an
    authorization is given  a warrant is issued  or an order is made under a
    specified
Criminal Code
provision.  Similar language appears in s.
    487.03(1), if a warrant is issued  under a listed provision, which
    authorizes a judge or justice to make an order allowing execution of the
    warrant in a province other than where it was issued.

[110]

In sentencing, Parliament has authorized judges
    to make a wide range of ancillary orders predicated upon certain conditions
    precedent. DNA orders under s. 487.051(1) and (2) require that an offender be
    convicted of a primary designated offence as that term is defined in s. 487.04.
    Weapons prohibitions under ss. 109 and 110 are predicated upon conviction or
    discharge of certain categories of offences and use language like where a
    person is convicted or discharged under section 730 to identify the conditions
    precedent. Similar language appears in s. 161(1), which authorizes a sentencing
    judge to prohibit an offender found guilty of a listed sexual offence from attending
    in certain places, seeking or holding certain employment, or using a computer
    system for specified purposes.

[111]

In reaching a conclusion about the meaning to
    assign to the words when the circumstances referred to in subsection (1)
    exist in s. 492.2(2), it is helpful to recall that where Parliament intends to
    make the issuance of one order contingent or dependent upon the prior or
    contemporaneous existence of another, it does so, as for example in s. 487.02,
    in specific language that differs markedly from what appears at the beginning
    of s. 492.2(2).  Had it been Parliaments intention to
limit
the authority
    to issue orders for production of telephone records to instances in which a
    number recorder warrant had been or was being issued, language like where a
    warrant is issued under subsection (1) would have been used.

[112]

The introductory clause in s. 492.2(2) is
    expansive enough to include circumstances in which a number recorder warrant is
    issued under s. 492.2(1). On the other hand, the language would permit a
    production order for existing records of previous calls, provided the justice
    was satisfied that there were reasonable grounds to suspect an offence under a
    federal statute had been or would be committed, and that information that would
    assist in the investigation of that offence could be obtained through an
    examination of the records. Historical information contained in the records may
    well assist investigators, for example, to obtain a number recorder warrant, a general
    warrant for video surveillance or an authorization to intercept private
    communications.

[113]

The standard reasonable grounds to suspect in
    s. 492.2(1) is less exacting than reasonable grounds to believe that is
    required for a conventional search warrant. The standard is objective in nature
    and has been adopted by Parliament for searches in areas that involve lesser
    expectations of privacy:
R. v. M. (A.)
, 2008 SCC 19, [2008] 1 S.C.R.
    569, at para. 77.

[114]

In the search context, a suspicion has been
    characterized as an expectation that the targeted individual is possibly
    engaged in some criminal activity. A reasonable suspicion means something
    more than a mere suspicion and something less than a belief based on reasonable
    and probable grounds. A sincerely held subjective belief is not a reasonable
    suspicion. To be reasonable, a suspicion must be supported by factual elements
    about which evidence can be adduced and permit an independent judicial
    evaluation:
R. v. Kang-Brown
, 2008 SCC 18, [2008] 1 S.C.R. 456, at para.
    75;
R. v. Simpson
(1993), 12 O.R. (3d) 182 (C.A.), at p. 202.

The Relevance of Prior
    Unconstitutional Conduct

[115]

Prior unconstitutional conduct is relevant in
    two discrete contexts in this case. The first has to do with excision from the
    ITO of information obtained by unconstitutional means.  The second relates to
    the influence of prior unconstitutional conduct on the application of s. 24(2)
    to evidence obtained later in the investigation and not directly as a result of
    the previous constitutional infringement.

[116]

The parties agree about excision. Information
    obtained by unconstitutional means must be excised from the ITO on
Garofoli
review and what remains, as amplified on review, must be assessed to determine
    whether the warrant could have issued:
Araujo
, at para. 52;
Wiley
,
    at pp. 273-274; and
R. v. Grant
, [1993] 3 S.C.R. 223, at p. 251.

[117]

Prior unconstitutional conduct may also have an
    impact on the decision about admissibility of evidence obtained by later
Charter
infringement, at least where there is a sufficient nexus between the prior
    infringement and the later gathering of evidence:
R. v. Strachan
, [1988]
    2 S.C.R. 980, at pp. 1005-1006;
Grant
[1993], at pp. 254-255;
Wiley
,
    at p. 278; and
Plant
, at p. 299.

The Relevance of Alternative
    Methods

[118]

The trial judge concluded that the information
    obtained under the subscriber warrants, which he found were obtained by constitutional
    infringement because the warrants could not have been issued, could have been
    obtained constitutionally on a lesser standard of reasonable suspicion under s.
    492.2(2). The trial judge concluded, further, that the availability of this
    alternative and constitutional means of obtaining the same records ameliorated
    the infringement and favoured the admission on the records as evidence.

[119]

The authorities are not uniform about the impact
    of an available constitutionally sound alternative on the analysis of the
    seriousness of the
Charter
violation. Sometimes it lessens the
    seriousness; at other times, it enhances it:
R. v. Harris
(2007), 87
    O.R. (3d) 214 (C.A.), at paras. 69-70. The failure to use lawful means to
    obtain the evidence may indicate a blatant disregard for
Charter
rights,
    and thus render the breach more serious:
Harris
, at para. 69. On the
    other hand, where the unconstitutional conduct was a good faith error on the
    part of the police, the availability of the same evidence by lawful means may
    significantly diminish the seriousness of the breach:
Harris
, at para.
    70.

Admissibility under s. 24(2)

[120]

The purpose of s. 24(2) is to maintain the good
    repute of the administration of justice. The term administration of justice
    embraces maintaining the rule of law in upholding
Charter
rights in the
    justice system as a whole,
R. v. Grant
, 2009 SCC 32, [2009] 2 S.C.R.
    353, at para. 67. The focus of subsection 24(2) is long-term, prospective and
    societal:
Grant
, at paras. 68-70.

[121]

On applications to exclude constitutionally-tainted
    evidence under s. 24(2), courts are to assess and balance the effect of
    admitting the evidence on societys confidence in the justice system taking
    into account:

i.          the seriousness of the
Charter
-infringing state
    conduct;

ii.         the impact of the breach on the
Charter
-protected
    interests of the     accused; and

iii.       societys interest in the adjudication of the case on its
    merits.

Courts are to balance the assessments
    under each of these lines of inquiry to determine whether, taking into account
    all the circumstances, admission of the evidence would bring the administration
    of justice into disrepute:
Grant
, at para. 71.

[122]

The first line of inquiry requires an evaluation
    of the seriousness of the conduct that led to the breach.  Seriousness is a
    variable, not a constant. Sometimes, inadvertent or minor. At other times, willful
    or reckless. And on yet further occasions, somewhere in‑between:
Grant
,
    at para. 74;
R. v. Harrison
, 2009 SCC 34, [2009] 2 S.C.R. 494, at paras.
    22-23. Good faith will reduce the need for the court to dissociate itself from
    the police conduct, but evidence that the
Charter
-infringing conduct was
    part of a pattern tends to support exclusion:
Grant
, at para. 75.

[123]

The second line of inquiry focuses on the
    seriousness of the impact of the
Charter
breach on the
Charter
-protected
    interests of the accused. We must evaluate the extent to which the breach
    actually undermines the interest protected by the right infringed. The impact
    may vary from fleeting and technical to the profoundly intrusive:
Grant
,
    at para.

76. An unreasonable search that intrudes
    on an area in which an individual reasonably enjoys a high expectation of
    privacy, or that demeans his or her dignity, is more serious than one that does
    not:
Grant
, at para. 78.

[124]

The public interest in truth-finding is a relevant
    consideration under s. 24(2).  Under the third line of inquiry, the reliability
    of the evidence and its importance to proof of the prosecutions case are
    relevant factors:
Grant
, at paras. 81 and 83;
Harrison
, at para.
    33.

The Principles Applied

[125]

The trial judge concluded that the subscriber
    records had been obtained unconstitutionally. The warrants had been issued in
    the absence of the required evidentiary foundation. But the records were
    admissible, nonetheless, under both the
Collins
factors and the lines of
    inquiry mandated by
Grant
.
[3]

[126]

As I will explain, I agree with both
    determinations the trial judge made, although not for all the reasons he
    advanced for his conclusions.

[127]

Take first the issue of
Charter
infringement.
    The subscriber records contain information about cell phone traffic, calls to
    and from telephones of named subscribers.  The information disclosed by the
    records does not tell us who used the cell phone to make or receive the call. Indeed,
    except by inference from the length of the call, the record does not reveal whether
    the call was answered by anyone, much less the intended recipient. The records
    do disclose something of the general location of the caller and (intended)
    recipient, but nothing of what they said or what they were doing when they
    talked.

[128]

The records are maintained by a third party, a
    commercial provider of cell phone services to those who choose to subscribe.
    The records are maintained for billing purposes as part of a commercial relationship
    in a regulated field and were obtained from the cell phone provider.

[129]

The usefulness of cell phone records is largely
    dependent on other information that the police have or can gather, such as tower
    locations. The records themselves reveal few, if any, intimate details of the
    lifestyle and personal choices of the subscriber. Numbers called. General locations
    where calls have been placed or received. Names of recipients or calling
    partners. Some of the information is available through other sources, not only
    law enforcement agencies.

[130]

The very existence of s. 492.2 could be taken as
    some evidence that a reasonable expectation of privacy exists for information
    gathered by number recorder or by production of telephone records. After all,
    Parliament felt it necessary to enact the section to provide for number
    recorder warrants under s. 492.2(1) and for production orders for telephone
    records under s. 492.2(2). Thus Parliament must have been concerned about the
    prospect of a constitutional infringement in the absence of such warrants. But
    it is also worth remembering that the standard to be met for the order is
    reasonable suspicion, a standard less than reasonable grounds, advocated as the
    general rule in
Hunter
and more reflective of a lessened expectation of
    privacy as was noted in
Simmons
.

[131]

In the result, although I am satisfied that a
    reasonable expectation of privacy does attach to the records obtained under the
    subscriber warrants, the expectation is one that is significantly reduced:
M.(B.)
,
    at para. 62.

[132]

The authority relied upon to obtain the
    subscriber information to which the lessened but nonetheless reasonable
    expectation of privacy attached was a conventional search warrant under s. 487.
    However, when the unconstitutionally-obtained information was excised from the
    ITO, the cupboard was bare. I agree with the trial judge that what remained
    could not support the issuance of a conventional search warrant. Thus, the
    information obtained and the obtainment of subscriber warrants was the product
    of constitutional infringement.  Its admissibility depends on the application
    of s. 24(2).

[133]

In the usual course, we would accord deference
    to the trial judges findings under s. 24(2).  But here, I would not do so. My
    reason is this. The tower dump records were obtained by constitutional
    infringement. The information obtained from them was excised from the ITO for
    the subscriber warrants. However, there was a sufficient nexus between the tower
    dump information and the information obtained under the subscriber warrants
    that the prior unconstitutional conduct should have been included in the s.
    24(2) analysis for the subscriber information.

[134]

Despite not according deference to the trial
    judges s. 24(2) analysis, my application of the governing principles would
    equally result in admission of the subscriber records.

[135]

The seriousness of
Charter
violations is variable,
    not constant. They represent shades of colour on a spectrum, points on a
    continuum. To seize the subscriber records, investigators obtained a warrant
    that was deficient because the ITO failed to satisfy the standard required,
    that is, a reasonably-grounded belief. The seizure was not warranted because
    the warrant was improvidently issued, but the seizure was not warrantless. The
    violation was exacerbated, however, by the prior tower dump seizure, which was
    equally unconstitutional.

[136]

Further, despite the infirmity of the
    conventional search warrant for the subscriber information, investigators
    invoked (but failed to satisfy) a standard of credibly-based probability.
    Available to them was an alternative, a telephone records order under
    s. 492.2(2), which could have yielded the same evidence in a
    constitutionally sustainable way. The availability of this alternative, coupled
    with the good faith finding of the trial judge with which there is no reason to
    interfere, diminishes the seriousness of the combined violations.

[137]

To gauge the impact of the infringement on the
Charter
-protected
    interests of the appellants, recall that we are not concerned here with
    personal or territorial privacy. No home was invaded or bodily integrity or
    personal dignity intruded upon. This case has to do with informational privacy,
    commercial records accumulated by a third party in a regulated industry.
    Numbers called and calling. When and where the calls were made.  By any
    standard of measurement, the expectation of privacy here was significantly
    reduced.

[138]

The evidence gathered is reliable and relevant
    to the proof of guilt. It assists, to confirm Malik, or with other evidence, to
    establish contemporaneous communications among the alleged participants in what
    is said to be a planned armed robbery. Its exclusion would tend to undermine
    the truth-seeking function of the criminal trial. This documentary evidence is
    real, largely impervious to cross-examination.

[139]

I would not give effect to this ground of
    appeal.

Ground #4: The Residential Warrants

[140]

The trial judge concluded that the residential warrants
    were flawed on the same basis as the subscriber warrants, in other words, that,
    after excision of unconstitutionally obtained information, what remained could
not
sustain the findings required to support their issuance. Brief recapture of
    some background will set up the discussion that follows.

The Background Facts

[141]

The ITO relied upon for the residential warrants
    included the same information that was included in the ITO for the tower dump
    and subscriber warrants. In addition, the ITO for the residential warrants
    catalogued the results of further police investigations as a result of
    information obtained under the subscriber warrants. The additions included
    analysis of cell phone activity of Mahmood, Fundi and Malik on the day of the
    robbery and police surveillance of their frequent association and daily
    activities.

[142]

The items sought as evidence under the
    residential warrants included disguises, jewellery, handguns, cell phones,
    items of clothing and currency.

The Findings of the Trial Judge

[143]

The trial judge concluded that the significant
    components of the ITO for the residential warrants were the ITO for each of the
    prior warrants and an analysis of the records obtained under each. The
    unconstitutionality of both prior searches required excision of the supporting material
    and anything derived from their execution leaving the residential warrants
    insufficiently grounded and resulting in a constitutionally infirm search as a
    technical matter.

[144]

The trial judge noted that had investigators
    sought a telephone records order under s. 492.2(2) on the basis of reasonable
    suspicion, rather than a search warrant under s. 487 on the basis of reasonable
    grounds, they would have obtained the subscriber records and, with other
    evidence garnered through other investigative procedures, would have had a
    sufficient basis to obtain the residential warrants.

[145]

The trial judge expressly considered the effect
    of the failure of investigators to get a warrant to obtain Sheikhs cell phone
    number from Rogers. The judge concluded that the police had enough information
    to get the number lawfully under s. 492.2(2). Their failure to do so was of no
    constitutional consequence.

[146]

The trial judge expressed his views on the issue
    of good faith in paragraphs 179 and 180 of his reasons.  He wrote:

[179]  This then leaves the issue
    of good faith. It must inevitably be concluded here that there was some lack of
    the care and precision that ought to be taken by police authorities in
    obtaining warrants generally, and these warrants specifically, but that is not
    enough to cause a finding of bad faith to be made in this case.  In
R. v.
    Kesselring
, [2000] O.J. No. 1436, 145 C.C.C. (3d) 119 at paragraphs 32-33,
    the Court of Appeal emphasized that police officers should attempt to be
    scrupulously accurate in preparing and swearing informations used to obtain
    warrants. It acknowledged, however, that not all errors in the preparation of
    an information in support of a warrant will cause it to be found invalid on
    review.  Like there, I find here, apart from the serious errors made in the
    preparation of the Tower Dump warrants, that the errors found in the subsequent
    two I.T.O.s were not of a quality that could seriously mislead the authorizing
    Justice of the Peace, and it was equally evident to me that Officer Hackenbrook
    can not fairly be accused of proceeding in an offhand or cavalier manner. While
    he did provide some greater emphasis in certain statements in the I.T.O.s than
    should have been the case, he impressed me as having made a fair and honest
    effort to ensure that he was not performing an advance editing function but
    instead giving the Justice virtually all of the information that he had
    obtained and that was relevant.

[180]  As Crown counsel observed,
    there is a world of difference between intentionally misleading the warrant
    issuing Justice and an innocent mistake or series of mistakes.  This is not a
    case like
R. v. Ebanks
, [2007] O.J. No. 2412 (S.C.J.O.) or
R. v.
    Hoise
(1996), 107 C.C.C. (3d) 385 (O.C.A.), and the efforts of defence
    counsel to draw analogies and similarity comparisons between those cases and
    this case are unfounded. It seems apparent in reading Justice Rosenbergs
    reasons in
Hosie
at paras. 26-27 that a conclusion was reached that the
    officer had lied in preparing the I.T.O. in that case. There is simply no
    foundation for such a conclusion to be reached in this case, in the context of
    any of the warrants, much less specifically the December 19 Residential
    Warrants. Further, there is to my mind no basis upon which a finding could be
    made in this case against Officer Hackenbrook akin to the findings in
Ebanks
at paras. 285 and 287, that he intentionally omitted information that even
    approached the seriousness of the omissions that Trafford J. was confronted
    with in that case, or that his preparation of any of the I.T.O.s reflected a
    reckless disregard for the truth and for the role of a judge on an
ex parte
application. Notwithstanding that errors made here, and specifically the
    continuing inclusion in the December 8 and 19 warrants of the irrelevant front
    end information initially set out in the November 30 warrant, I find that the
    police here were continuously working in good faith to quickly resolve this
    case.

[147]

In his s. 24(2) analysis after the release of
Grant
and
Harrison
, the trial judge characterized the
Charter
violations
    associated with the subscriber and residential warrants as entirely technical
    in nature. The impact on the
Charter
-protected interests of the
    appellants was lessened by the reduced expectation of privacy in their subscriber
    records and attenuated in connection with their homes for these reasons:

[42]     However, on these facts,
    it is equally inevitable that the impact of these
Charter
breaches on
    the
Charter
-protected privacy interests of the accused in their homes
    must be regarded as muted, as the Crown has argued on this re-hearing. They
    must be muted to some degree given my findings that in the absence of the
    technical
Charter
breaches that the police committed, they otherwise
    factually had reasonable and probable grounds to search the residences of the
    accused. These were not cases of suspicion-based searches of the homes.
    Necessarily, this means that were it not for the technical breaches committed
    by the state, legal grounds would have been present to obtain the subscriber
    records and that evidence and the other evidence gathered by traditional police
    investigative techniques would have permitted the Residential Warrants to
    withstand scrutiny under s. 8.  In that event those searches would have been
    fully supported from a legal perspective, and thus no privacy interest under s.
    8 would ever have been violated, regardless of the theoretical sanctity of
    ones home as his castle.

[148]

The trial judge further concluded that the
    societal interest in the determination of the case on its merits overwhelmingly
    favoured the admission of the evidence, as did the balancing of all three lines
    of inquiry. He admitted the real evidence obtained on execution of the residential
    warrants.

The Arguments on Appeal

[149]

The submissions of the appellants essentially
    tracked their arguments about the subscriber warrants. Pruned of its unconstitutionally-obtained
    contents, what remains, even if amplified, falls short of what was required for
    the issuance of a search warrant under s. 487. The availability of a telephone
    records order under s. 492.2(2) to obtain the subscriber records does not operate
    to attenuate the seriousness of the violation, especially in relation to Sheikh
    whose number had been obtained without a warrant.

[150]

The residential searches involve the appellants
    homes where they have a heightened expectation of privacy, thus rendering more
    serious the impact on their
Charter
-protected interests.

[151]

For the respondent, Mr. Bernstein submits that
    Sheikh had no standing to challenge the tower dump warrants since his calls
    were not included. In any case, authorities already had his phone number on
    Maliks records or could easily have obtained it by a reverse look up.

[152]

The respondent takes the position that the
    breach associated with the residential search is aptly characterized as
    technical and, at all events, was attenuated by an unassailable finding of
    good faith. He acknowledges that the appellants had a heightened expectation of
    privacy in their homes but, even if it could be said this line of inquiry
    favoured exclusion, its influence was overwhelmed by the other considerations
    that fully justified the trial judges decision.

The Governing Principles

[153]

The principles that govern determination of this
    allegation of error have already been canvassed in connection with the ground
    relating to the subscriber warrants.

The Principles Applied

[154]

It seems to me that this ground of appeal reduces
    to an argument over admissibility. Although the trial judge did not include the
    antecedent breaches in his s. 24(2) analysis, thus requiring us to redo
    the calculus, I am satisfied that this evidence was properly admitted.

[155]

This is not a case in which the police ignored
    the warrant requirements. They appreciated the obvious need for a warrant and
    obtained one. Had the police proceeded under s. 492.2(2) to obtain an order for
    subscriber records based on a lower standard of reasonable suspicion, there
    would have been an evidentiary predicate to meet the requirements of s. 487 for
    the residential warrants. The seriousness of the breach is also attenuated by
    the finding of good faith made by the trial judge, a finding that is not
    contaminated by judicial error.

[156]

The impact on the appellants
Charter
-protected
    interests is more significant than was the case of the subscriber records
    because of the heightened expectation of privacy in the home and its precincts.
    That said, nothing done offended the appellants dignity or intruded upon their
    bodily integrity.

[157]

Societal interest in an adjudication of the case
    on its merits favours reception of this evidence. The evidence obtained was
    real and reliable. It was relevant to establish the appellants participation
    in the substantive offences and of no small value on the proof of conspiracy.
    It was also significant in its confirmation of various aspects of the evidence
    of Malik, a witness whose evidence was rightly subject to a strong
Vetrovec
caution. Its exclusion would undermine the truth-seeking function of the
    trial.

[158]

The evidence seized under the residential
    warrants was properly admitted.

CONCLUSION

[159]

For these reasons, I would dismiss the appeals.

David Watt J.A.

I agree R.A. Blair J.A.

I agree G.J. Epstein J.A.

RELEASED:  November 9, 2011 RAB





[1]
Mr. Siddiqui and Mr. Hassan were investigated, but not charged.



[2]

R. v. Garofoli
, [1990] 2 S.C.R.
    1421.



[3]
The trial judge originally ruled on the s. 24(2) motion under the
R. v.

Collins
,
    [1987] 1 S.C.R. 265 framework. However,
Grant
was decided before the end
    of the trial. The trial judge provided counsel an opportunity to make
    submissions and redid the analysis using the
Grant
framework.


